Citation Nr: 1744470	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-24 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii


THE ISSUES


1. Entitlement to service connection for a cough, to include as secondary to a service-connected gastrointestinal disorder and gastroesophageal reflux disease (GERD). 

2. Entitlement to a disability rating in excess of 10 percent for a service-connected low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to April 2008.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Honolulu, Hawaii, Regional Office (RO). In June 2015, the Board remanded the appeal to the RO for additional development.

Following the June 2015 Board remand, the RO issued an October 2015 rating decision that included grants of service connection for the Veteran's gastrointestinal disorder, acquired psychiatric disorder, and erectile dysfunction.

In an October 2015 supplemental statement of the case the RO continued its denials for an increased rating for low back disability and service connection for a cough, secondary to service-connected gastrointestinal disorder. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In November 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDINGS OF FACT

1. The Veteran's currently diagnosed cough, was not caused or aggravated by his service-connected GERD or otherwise caused by service.

2. During the period on appeal, the Veteran's low back disability has been shown to be characterized by no more than forward flexion of 60 degrees, extension of 10 degrees, right lateral flexion of 10 degrees, left lateral flexion of 20 degrees, right lateral rotation of 20 degrees, and left lateral rotation of 20 degrees, pain, weakness, lack of endurance, and no muscle spasms, abnormal gait, ankylosis, bowel or bladder problems, IVDS, or radiculopathy.


CONCLUSIONS OF LAW

1. The criteria for service connection for cough, to include as secondary to GERD have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2. The criteria for a rating of 20 percent, since October 10, 2009, for low back disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 (a) where it is demonstrated that a service-connected disorder has caused a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Service connection is currently in effect for GERD.

In an October 2015 VA examination the Veteran was diagnosed with cough secondary to rhinorrhea with post-nasal drip (PND). Service treatment records (STRs) in December 2001 and December 2002 indicate the Veteran was treated for nasal congestion, sore throat and a cough. In an October 2007 and a March 2008 report of medical history, the Veteran indicated that he had no chronic cough, cough at night, wheezing, bronchitis, or shortness of breath.

The Veteran's October 2001 report of medical history indicates that the Veteran was in good health and had no ongoing medical problems upon entrance to service. In a June 2003 STR the Veteran reported experiencing a sore throat, congestion, headache, and a productive cough. In a March 2005 medical questionnaire the Veteran indicated that he did not experience coughing and an October 2006 pre-deployment screening reports the Veteran did not have a chronic cough and the examiner noted he was in good health. 

In a February 2008 dental questionnaire the Veteran checked a box indicating he has experienced "persistent cough." However, in June 2008, the Veteran was afforded a comprehensive medical examination and the clinician noted the Veteran's nose, sinuses, mouth, and throat were all normal. 

In an August 2009 treatment record for tuberculosis screening the Veteran answered "no" to a question asking if he had a persistent cough. 

In a May 2010 VA treatment record the Veteran reported constant throat irritation and clearing of the throat but denied rhinorrhea, itchy watery eyes, or cough. 

In an October 2012 VA treatment record the Veteran reported that he frequently felt like he needs to clear his throat and he produces a lot of mucus when running. The Veteran denied postnasal drip and rhinitis.

In his November 2014 hearing testimony the Veteran argued that his cough is the result of his GERD. 

In October 2015, the Veteran was afforded a VA examination. The Veteran reported developing a cough in 2004 or 2005 with occasional sore throat, raspy voice, and white or green sputum. An X-ray study revealed no abnormalities in the chest and the lungs were clear. The examiner opined that the Veteran's cough is due to his Rhinorrhea with PND and not connected to, or aggravated by, his service or his service connected GERD. The examiner cited medical evidence including the lack of in-service complaints of cough, lack of dental erosion, and lack of ongoing GERD symptoms with his continued cough. 

The Board has considered the Veteran's assertions that his chronic cough is caused by his military service or secondary to his service-connected GERD and other stomach disabilities. The Veteran is not competent, however, to offer an opinion as to the etiology of a chronic cough due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A preponderance of the evidence is against a finding that the Veteran's chronic cough originated during service. The Veteran's separation examination did not indicate coughing or breathing problems. After reviewing the Veteran's medical records and conducting an examination, a VA medical examiner concluded the Veteran's persistent cough is secondary to Rhinorrhea with PND. No competent medical provider has opined that the Veteran's chronic cough began in or as a result of service or was caused or aggravated by the Veteran's service-connected GERD or other stomach disabilities.

Therefore, service connection is not warranted and the claim is denied.
II. Increased Rating

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). 

Diagnostic Code 5237 provides ratings for lumbosacral strain. A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, for the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

There are also several relevant note provisions associated with Diagnostic Code 5237. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In June 2008, the Veteran was afforded a comprehensive VA medical examination. The Veteran complained of frequent back pain with flare-ups once a month. The Veteran's range of motion measurements were as follows: forward flexion of 115 degrees, extension of 18 degrees, right lateral flexion of 19 degrees, left lateral flexion of 22 degrees, right lateral rotation of 30 degrees, and left lateral rotation of 30 degrees. It is atypical for range of motion measurements to be reported in numbers other than 5 degree increments, as a result, the Board affords these measurements low probative value.

In December 2009, the Veteran was afforded a VA examination. The Veteran stated he had constant back pain that is exacerbated after sitting for more than an hour, running more than 1 to 2 miles, or driving. The Veteran's range of motion measurements were as follows: forward flexion of 90 degrees, extension of 30 degrees, right lateral flexion of 30 degrees, left lateral flexion of 30 degrees, right lateral rotation of 30 degrees, and left lateral rotation of 30 degrees. The examiner noted normal gait with no muscle spasms, tenderness, or guarding. The examiner opined the Veteran's thoracolumbar spine was normal.

In a January 2010 private medical record the Veteran reported a slight improvement in the symptoms associated with his chronic lumbosacral strain but also reported constant pain. The Veteran also reported experiencing pain in his mid-back for the first time.

Also in January 2010, a VA medical record notes the Veteran's back disability improved with physical therapy after he injured his back in service in 2004, but that his symptoms were worsening again and he has begun to see a chiropractor.

In a May 2010 VA medical record the Veteran reported his back pain worsens during the course of the day.

In December 2010, The Veteran was afforded a VA examination. The Veteran reported his back pain usually occurs with precipitating factors such as driving, sitting more than 15 minutes, running more than 1 mile, sleeping, and bending down. The Veteran's range of motion measurements were reported as: forward flexion of 90 degrees, extension of 30 degrees, right lateral flexion of 30 degrees, left lateral flexion of 30 degrees, right lateral rotation of 30 degrees with pain throughout, and left lateral rotation of 30 degrees with pain throughout. The examiner indicated the Veteran did not have ankylosis, muscle spasm, guarding, weakness, or localized tenderness resulting in an abnormal gait.

The Veteran complained of low back pain multiple times including a December 2011 VA medical record indicating the Veteran had a limited ability to run, play golf, and bend or sit. A January 2012 VA medical record noted a recent onset of lower thoracic pain with a long history of lumbar pain. In a February 2012 VA medical record the Veteran reported increased low back pain. 

In an April 2012 VA medical record the clinician noted full forward flexion and extension, no pain with range of motion, but a history of chronic back pain.

In September 2013, the Veteran was afforded a VA examination. The Veteran reported constant increased pain. The Veteran's range of motion measurements were: forward flexion of 75 degrees, extension of 20 degrees, right lateral flexion of 30 degrees, left lateral flexion of 30 degrees, right lateral rotation of 30 degrees, and left lateral rotation of 30 degrees. The examiner noted that all motion was described as painful. The Veteran did not exhibit guarding, bowel or bladder dysfunction, intervertebral disc syndrome (IVDS), or incapacitating episodes. 

In September 2014 a physician completed a Disability Benefits Questionnaire (DBQ) for the Veteran's back disability. The Veteran reported pain when bending over to pick something up or tie his shoes. The range of motion portion of the DBQ includes a note stating "no goniometer estimates." It is not clear how the clinician estimated the Veteran's range of motion measurements if a goniometer was not utilized. The range of motion measurements were as follows: forward flexion of 40 degrees, extension of 5 degrees, right lateral flexion of 10 degrees, left lateral flexion of 15 degrees, right lateral rotation of 30 degrees, and left lateral rotation of 30 degrees. The examiner noted no muscle spasms, radicular pain, bowel or bladder problems, or IVDS. 

In his November 2014 hearing testimony the Veteran stated his back discomfort is "constantly moderate" and makes it difficult to sit or drive for longer than 10 minutes and limits his ability to sleep. The Veteran indicated that he has difficultly putting on socks or shoes and bending over to pick things up but denied physician instructed bedrest within the preceding 12 months. The Veteran also stated that his symptoms had not been accurately recorded in two recent VA examinations. 

In October 2015, the Veteran was afforded a VA examination. The Veteran reported constant sharp pain that increases with prolonged sitting and bending. The Veteran's range of motion measurements were: forward flexion of 70 degrees, extension of 25 degrees, right lateral flexion of 25 degrees, left lateral flexion of 25 degrees, right lateral rotation of 30 degrees, and left lateral rotation of 30 degrees. The examiner noted the Veteran had some localized tenderness that did not result in an abnormal gait. The examiner also indicated the Veteran had no radicular pain, ankylosis, bowel or bladder problems, or IVDS. 

In January 2017, the Veteran was afforded a VA examination. The Veteran reported sharp stabbing pains one or two times a week that sometimes prevent him from getting out of bed, increased soreness and tenderness, and locking and extreme pain. The Veteran's range of motion measurements were: forward flexion of 60 degrees, extension of 10 degrees, right lateral flexion of 10 degrees, left lateral flexion of 20 degrees, right lateral rotation of 20 degrees, and left lateral rotation of 20 degrees. The examiner noted pain, weakness, and lack of endurance causing functional loss. The examiner indicated the Veteran did not have muscle spasms, abnormal gait, ankylosis, bowel or bladder problems, IVDS, or radiculopathy. 

During the period on appeal, the Veteran's low back disability has been shown to be characterized by no more than forward flexion of 60 degrees, extension of 10 degrees, right lateral flexion of 10 degrees, left lateral flexion of 20 degrees, right lateral rotation of 20 degrees, and left lateral rotation of 20 degrees, pain, weakness, lack of endurance, and no muscle spasms, abnormal gait, ankylosis, bowel or bladder problems, IVDS, or radiculopathy.

Given these facts, the Board finds that a 20 percent rating is warranted under Diagnostic Code 5237 for low back disability. A 40 percent rating is not warranted under Diagnostic Code 5237 because the Veteran does not have ankylosis. 38 C.F.R. § 4.71a, Diagnostic Code(s) 5237. In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). 

	(CONTINUED ON NEXT PAGE)








ORDER

Service connection for chronic cough is denied.

A rating of 20 percent for low back disability since October 10, 2009, is granted.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


